DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23, 25-29, 31-36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adkins et al. (2008/0034927 “Adkins”).

    PNG
    media_image1.png
    487
    565
    media_image1.png
    Greyscale
Adkins meets all of the limitations of claims 221 and 40, i.e., a basin wrench 50 for use with a faucet assembly component comprising: a wrench body  52 defining a longitudinal axis 54 Fig. 4; and a first insert 70; wherein the wrench body 52 includes a first end portion 58 having a first opening 72, and wherein the first end portion 58 of the wrench body is dimensioned and configured to receive the first insert 70 disposed therein; wherein the first insert 70 defines a plurality of working faces each face/side Fig. 5 each working face defining an engagement region 130, 132 sized and shaped to fittingly engage a faucet component, wherein each engagement region 130… is sized and shaped to fittingly engage a respective faucet component and wherein each of the engagement regions provided on the first insert 70 is different from each other Fig. 5, either end; wherein the first insert 70 is configured to be received inside the first opening 72 in the first end 58 of the wrench body, wherein at least one of the plurality of working faces 130… defines a first associated engagement region 130 sized and shaped to fittingly engage a first faucet component as well as a second associated engagement region 132 sized and shaped to fittingly engage a second faucet component, and wherein the second engagement region 132 is located adjacent the first engagement region 130 and is sized to engage said second faucet component.
Regarding claim 23, PA (prior art, Adkins) meets the limitations, i.e., the basin wrench of claim 22, wherein less than all of the plurality of working faces each define an associated one of a plurality of engagement regions 154, Fig. 3.
Regarding claim 25, PA meets the limitations, i.e., the basin wrench of claim 22, wherein the wrench body 52 is dimensioned and configured for operative engagement of the first insert 70 with a faucet assembly component e.g., Fig. 1.
Regarding claims 26 and 27, PA meets the limitations, i.e., the basin wrench of claim 22, wherein the wrench body 52 is elongated, hand holdable, and has a generally hour-glass configuration Fig. 3; wherein the hour-glass configuration is generally axially symmetric about the axis Fig. 3.
Regarding claim 28, PA meets the limitations, i.e., the basin wrench of claim 22, wherein the wrench body 52 has a generally C-shaped configuration in a cross section taken normal to the axis Fig. 6.
Regarding claim 29, PA meets the limitations, i.e., the basin wrench of claim 22, wherein the wrench body 52 is elongated along the axis 54 and defines a generally hollow interior Fig. 4.
Regarding claim 31, PA meets the limitations, i.e., the basin wrench of claim 30, wherein interior surfaces of the first end portion 58 are configured such that the interior surfaces fittingly engage four tabs 134, annular side 52 of the plurality of working faces sides of the first insert 70 when the first insert is axially disposed into the first opening 72 of the end portion of the wrench body 52.
Regarding claims 32 and 33, PA meets the limitations, i.e., the basin wrench of claim 30, wherein the wrench body 52 includes a first longitudinal edge 82 and a second longitudinal edge 84, wherein the edges 82, 84 are spaced apart from one another to define a longitudinal slot 86, wherein the slot 86 is aligned with the axis 54, Figs. 3, 6; wherein the longitudinal slot 86 is dimensioned to enable a water supply line 38 to be received into the hollow interior of the wrench body 52, [0027].
Regarding claim 34, PA meets the limitations, i.e., the basin wrench of claim 22, further including a second insert 74, and wherein the wrench body 52 includes a second end 62 with a second opening 76 which is configured to axially receive the second insert 74 and wherein the second end 62 is located opposite the open end portion Fig.5.
Regarding claim 35, PA meets the limitations, i.e., the basin wrench of claim 34, wherein the second insert 74 includes a cylindrical portion Fig. 5, wherein the second open end portion 62 defines a plurality of axially disposed slots 66, and wherein the cylindrical portion Fig. 5 of the second insert 74 defines a plurality of tabs 150 extending radially outwardly from the cylindrical portion Fig. 5, each one of the plurality of tabs 150 being received by an associated one of the plurality of slots 66, Fig. 5.
Regarding claim 36, PA meets the limitations, i.e., the basin wrench of claim 22, wherein the wrench body 52 defines a handle defined by body 52 having a first portion upper enlarged portion and a second portion lower thicken portion joined to the first portion integrally formed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 30 and claim 31 in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (2008/0034927 “Adkins”) in view of Wilson (183,736).
PA (prior art, Adkins) meets all of the limitations of claim 24, except for the insert to be cube-shaped and meets all of the limitations of claim 30, except for the first end portion 58 to be generally square shaped, and wherein the first insert 70 is generally cube shaped.

    PNG
    media_image2.png
    97
    103
    media_image2.png
    Greyscale
Wilson teaches a wrench having a square socket D-D’ for receiving a different sockets, including a cubic insert Fig. 4 dimensioned to prevent relative rotation therebetween.  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Adkins with the square socket and insert as taught by Wilson in diversifying the tool for adapting to a cubically shaped workpiece. 
Regarding claim 31, PA as applied above meets all of the limitations, since tabs 134 is considered as working faces engagement sections. However in the alternative it is noted that modified PA (Adkins modified by Wilson) defining a cube insert would define four of the plurality of working faces/sides to engage the interior surface of the square first end.

Claims 37-39 in the alternative are finally rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (2008/0034927 “Adkins”) in view of Hsieh (7,340,984).
PA (prior art, Adkins) meets all of the limitations of claim 37, except for the handle to include a pivot assembly, for enabling one of the first and second portions upper and lower thickened sections of the handle to be pivotally positioned about a pivot axis Y relative to the other of the first and second portions of the handle.

    PNG
    media_image3.png
    311
    331
    media_image3.png
    Greyscale
Hsieh teaches a wrench having a handle 10 with a pivot assembly 12. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the pivoting handle as taught by Hsieh so that the tool can be used to various conditions with different angular access to work.
Regarding claim 38, PA (Adkins modified by Hsieh) meets the limitations, i.e., the basin wrench of claim 37, wherein the pivot axis is disposed transverse to the longitudinal axis.
Regarding claim 39, PA meets the limitations, i.e., the basin wrench of claim 38, wherein one of the first and second portions upper and lower sections of the handle is pivotable about the pivot axis Y through an angle relative to the other of the first and second portions Fig. 12, and wherein the angle ranges from about 30 to about 150° Figs. 11 and 12, flat shoulder joints.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,946,501. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite for a cube insert in combination with a basin wrench comprising the hollow body, cube inserts defining six working faces, etc. It is clear that all of the elements of the instant application claims, e.g., claim 22, are to be found in the reference claims 1 and 2. The instant application claims are anticipated by the reference claims. The difference between the instant application claims and the reference claims is that the reference claims recites an additional element, e.g., slots 64. Thus the invention of the reference claims is in effect a “species” of the generic invention recited in the instant application claims. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 2, 2022						Primary Examiner, Art Unit 3723